PER CURIAM.
The sole issue meriting discussion is whether the trial court has jurisdiction to enter sanctions against a youthful offender for violating the terms of his community control program. Following our recent decision in Clem v. State (Fla. 4th DCA, Case No. 81-2243, opinion filed August 29, 1984), the trial court has jurisdiction to consider the violation of the terms of his community control program. Accordingly, we affirm and the same questions certified in Clem v. State, supra, are incorporated herein by reference and likewise certified.
AFFIRMED.
LETTS, HURLEY and DELL, JJ., concur.